Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 1 of 32 PageID: 248



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     NATALIE SPENCE,
                                          No. 1: 19-cv-21490-NLH-KMW
                    Plaintiff,
                                          OPINION
           v.

     STATE OF NEW JERSEY, et al.,

                    Defendants.


 APPEARANCES:

 DAVID ANDREW BERLIN
 MATTHEW BENJAMIN WEISBERG
 WEISBERG LAW
 7 SOUTH MORTON AVENUE
 MORTON, PA 19070

 GARY SCHAFKOPF
 HOPKINS & SCHAFKOPF, LLC
 11 BALA AVENUE
 BALA CYNWYD, PA 19004

       Attorneys for Plaintiff.

 DAVEON MAXICI GILCHRIST
 JOHN P. CASCIO
 STATE OF NEW JERSEY
 OFFICE OF THE ATTORNEY GENERAL
 25 MARKET ST
 PO BOX 112
 TRENTON, NJ 08625

       Attorneys for Defendants.

 HILLMAN, District Judge

       This case comes before the Court on Defendants’ motion to

 dismiss Plaintiff Natalie Spence’s claims for sexual harassment

 and retaliation in violation of the New Jersey Law Against
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 2 of 32 PageID: 249



 Discrimination (“NJLAD”) and Title VII of the Civil Rights Act

 of 1964.     For the reasons expressed below, Defendants’ motion

 will be granted in part and denied in part.

                                 BACKGROUND

         On June 26, 2017, Plaintiff was hired as a Judiciary Clerk

 in the Camden Vicinage Child Support Division of the Camden

 County Probation Department.       Plaintiff alleges that within a

 few days of beginning her job, Defendant John Callender, a co-

 worker who had been assigned to train her in the position, began

 to sexually harass her.      “For example, while Plaintiff, Natalie

 Spence was sitting at her cubicle, Defendant, Callender

 approached Plaintiff, stood in front of Plaintiff with his groin

 in close proximity to Plaintiff’s face, began asking her

 inappropriate, personal questions and attempted to

 inappropriately touch her.”      (ECF No. 23 at ¶ 15).

         After experiencing this initial behavior, Plaintiff

 reported it to her supervisor, Renata Kiersnowski.          Rather than

 taking any action, however, Kiersnowski told Plaintiff that

 Callender was not a threat and that she should be patient with

 him.     Over the course of the next few weeks, Callender’s

 behavior continued.     Plaintiff’s Amended Complaint alleges that:

     •    “Callender (i) would approach Plaintiff, Natalie Spence

          from behind and push his groin into her while Plaintiff

          was attempting to file paperwork into a cabinet or other

                                      2
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 3 of 32 PageID: 250



          activities; (ii) would attempt to make unnecessary and

          [off-putting] physical contact; and, (iii) would blow

          kisses at Plaintiff”;

     •    “On or about July 6, 2017, during the annual Probation

          Division BBQ, Defendant, Callender again approached

          Plaintiff, Natalie Spence and made sexually offensive

          comments and gestures to Plaintiff using a hot dog”;

     •    At the same BBQ, Callender and “approached Plaintiff while

          in his undershirt and again made sexually offensive

          gestures towards Plaintiff, Natalie Spence’s direction

          while straddling a chair” and “then, while staring at

          Plaintiff, Natalie Spence, stood, put on his workshirt,

          unzipped his pants, and began tucking in his shirt while

          making sexual noises.”

 Id. at ¶¶ 21-27.

         On multiple occasion during this period, Plaintiff informed

 Callender that his behavior was unwelcome and inappropriate, and

 told him to stop touching her; Callender responded by telling

 Plaintiff that no one would believe her complaints, because she

 was on probation due to having only recently started in her

 position.     Plaintiff again reported Callender’s behavior to

 Kiersnowski after the BBQ, but Kiersnowski again failed to take

 any action.     Shortly after, in mid-July, Plaintiff received a

 negative career progression report, which stated that she did

                                      3
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 4 of 32 PageID: 251



 not meet expectations in various areas — Plaintiff alleges that

 this report was given in retaliation for her second report

 concerning Callender’s behavior.

       After the negative career progress report, Plaintiff

 reported Callender’s behavior to Defendant Cornell Williamson.

 Then, in September of 2017, Williamson transferred Plaintiff to

 the separate Administration Unit of the Camden County Probation

 Department.    There, Plaintiff was apparently treated with

 hostility by her co-workers, before ultimately being transferred

 a third time to the Burlington County Superior Court.

       At some point, Defendant filed a claim with the Equal

 Employment Opportunity Commission, who provided her with a right

 to sue letter.    Finally, on December 17, 2019, Plaintiff filed a

 complaint in this Court.      (ECF No. 1).     After Defendants filed a

 motion to dismiss that complaint, (ECF No. 22), Plaintiff filed

 the currently operative Amended Complaint on July 9, 2020.           (ECF

 No. 23).   The Court then issued an order denying the initial

 motion to dismiss as moot.      (ECF No. 26).

       Plaintiff’s Amended Complaint names as Defendants the State

 of New Jersey, the New Jersey State Judiciary, John Callender,

 Renata Kiersnowski, and Cornell Williamson.         It specifically

 brings claims against all defendants for both sexual harassment

 causing a hostile work environment and retaliation in violation

 of both the NJLAD and Title VII.         On September 10, 2020,

                                      4
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 5 of 32 PageID: 252



 Defendants filed a second motion to dismiss all claims, (ECF No.

 28), which Plaintiff has opposed.        (ECF No. 30).    The motion is

 fully briefed, and therefore ripe for adjudication.

                                 Discussion

    A. Subject Matter Jurisdiction

       The Court has original federal question jurisdiction over

 Plaintiff's federal claims under 28 U.S.C. § 1331, and has

 supplemental jurisdiction over the New Jersey state law claims

 pursuant to 28 U.S.C. § 1367(a).

    B. Legal Standards Governing Motions to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

                                      5
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 6 of 32 PageID: 253



 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

                                      6
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 7 of 32 PageID: 254



 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

 1993).    If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

    C. Analysis

       As described above, Plaintiff has asserted claims for

 sexual harassment and retaliation in violation of both Title VII



                                      7
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 8 of 32 PageID: 255



 and the NJLAD. 1   This Court’s inquiry into claims of

 discrimination “is the same for claims filed under Title VII and

 the NJLAD as the New Jersey statute borrows the federal

 standard.”    Tourtellotte v. Eli Lilly and Co., 636 F. App’x.

 831, 843 (3d Cir. 2016).      Employment discrimination claims under

 both Title VII and NJLAD are governed by the burden-shifting

 framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792

 (1973).   Cotto v. Ardagh Glass Packing, Inc., No. 18-1037

 (RBK/AMD), 2018 WL 381427, at *3 (D.N.J. Aug. 10, 2018) (“New

 Jersey courts have adopted the framework of McDonnell Douglas

 Corp. v. Green, 411 U.S. 792 (1973), as the starting point in

 actions brought under the LAD.”) (citing Andersen v. Exxon Co.,

 U.S.A., 89 N.J. 483, 492 (1982)).        Accordingly, courts

 frequently analyze related claims under both statutes

 coextensively.     See Tourtellote, 636 F. App’x. at 843.

       While the first step in the McDonnell-Douglas framework

 requires the plaintiff to demonstrate the existence of a prima

 facie case of discrimination, the Third Circuit has explained


 1 The Amended Complaint references both Plaintiff’s race and sex
 as potential bases for her discrimination claims. (ECF No. 23
 at ¶ 39). However, as Defendants note, the complaint makes no
 other reference to Plaintiff’s race, and contains no allegations
 that her race played a role in the alleged discriminatory
 conduct, instead focusing entirely on claims related to her sex.
 Accordingly, to the extent that Plaintiff intended to allege
 claims of racial discrimination under Title VII or the NJLAD,
 the Court finds that she has failed to adequately do so and will
 dismiss those claims without prejudice.
                                      8
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 9 of 32 PageID: 256



 that, “at least for purposes of pleading sufficiency, a

 complaint need not establish a prima facie case in order to

 survive a motion to dismiss.”       Connelly v. Lane Const. Corp.,

 809 F.3d 780, 788 (3d Cir. 2016).        Since “[a] prima facie case

 is ‘an evidentiary standard, not a pleading requirement,’” the

 Third Circuit has made clear that it is “not a proper measure of

 whether a complaint fails to state a claim.”         Id. at 789

 (quoting Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 510 (2002)

 and then Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir.

 2009)).    Instead, “at this early stage of the proceedings, it is

 enough for Connelly to allege sufficient facts to raise a

 reasonable expectation that discovery will uncover proof of her

 claims.”   Id.

       But “[w]hile Plaintiff need not establish the elements of a

 prima facie case in [her] complaint, the Court nevertheless

 finds that the McDonnell Douglas elements provide guidance in

 assessing whether Plaintiff has stated a plausible claim under

 the pleading standards of Twombly and Iqbal.”         Petruska v.

 Rickett Benckiser, LLC, No. 14-03663 (CCC), 2015 WL 1421908, at

 *6 (D.N.J. Mar. 26, 2015).      Accordingly, the Court will center

 its analysis of Plaintiff’s claims and the present motion to

 dismiss around the elements of a prima facie showing of each of

 her specific claims.



                                      9
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 10 of 32 PageID: 257



       1. Claims Against Individual Defendants

       Before turning to the substance of Plaintiff’s claims, the

 Court must first address the status of her claims as asserted

 against the individual defendants in this action.          As stated

 above, the Amended Complaint asserts Plaintiff’s claims under

 both Title VII and the NJLAD against not only the State and the

 State Judiciary, but also against three individual employees.

 However, in her brief opposing the motion to dismiss, Plaintiff

 states that she “respectfully withdraws her claims against

 Defendants, John Callender, Cornell Williamson, and Renata

 Kiersnowski without prejudice” — although without providing any

 explanation as to why.      (ECF No. 30 at 11).     Defendant, faced

 with this concession, argues that her claims must be dismissed

 with prejudice instead.

       Regardless of the reason for Plaintiff’s decision not to

 defend her claims against the individual defendants, the Court

 first notes that “Third Circuit jurisprudence is clear that

 Title VII does not subject individual supervisory employees to

 liability.” Simon v. Shore Cab, LLC, No. 13-6290, 2014 WL

 2777103, at *5 (D.N.J. June 19, 2014) (citing Sheridan v. E.I.

 DuPont de Nemours & Co., 100 F.3d 1061, 1078 (3d Cir. 1996);

 Newsome v. Admin. Off. of the Cts. of the State of N.J., 51 F.

 App'x 76, 79 n.1 (3d Cir. 2002); Emerson v. Thiel Coll., 296

 F.3d 184, 190 (3d Cir. 2002)).       “Furthermore, courts in this

                                      10
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 11 of 32 PageID: 258



 District routinely dismiss Title VII claims brought against

 individuals in their official capacities because ‘Title VII

 provides for liability against employers, not supervisors.

 Naming a supervisor as a defendant in his official capacity is

 redundant especially when ... the employer is also named as a

 Defendant.’”     Dukes v. New Jersey Transit, No. 16-08947, 2020 WL

 4932525, at *2 (D.N.J. Aug. 24, 2020) (quoting Simon, 2014 WL

 2777103 at *5).     Accordingly, as these claims could not be

 sustained in a future complaint, Plaintiff’s Title VII claims

 against the individual defendants will be dismissed with

 prejudice.

       However, “[u]nlike its federal counterpart, the [NJLAD]

 does impose individual liability.”        Ross-Tiggett v. Reed Smith

 LLP, No. 15-8083, 2016 U.S. Dist. LEXIS 113554, at *19-20, 2016

 WL 4491633 (D.N.J. Aug. 24, 2016); see N.J.S.A. 10:5-12e (NJLAD

 makes it unlawful “[f]or any person, whether an employer or an

 employee or not, to aid, abet, incite, compel or coerce the

 doing of any of the acts forbidden under this act, or to attempt

 to do so.”).     While Defendant argues that Plaintiff’s failure to

 oppose these arguments requires dismissal with prejudice, the

 cases they cite in support of that argument simply hold that

 failure to oppose an argument for dismissal is a basis for

 granting the motion as to that claim; here, there is no question

 that Plaintiff has failed to oppose the motion to dismiss as to

                                      11
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 12 of 32 PageID: 259



 her claims against the individual defendants, and her claims

 against them will be dismissed.        However, given that the NJLAD

 does impose individual liability against employees in some

 circumstances, and the Court will, as explained below, grant

 Plaintiff leave to file an amended complaint, the Court will

 dismiss those claims without prejudice.

       2. Sexual Harassment Claims

       The Court next turns to Plaintiff’s claims against the

 State of New Jersey and the State Judiciary.          Plaintiff first

 alleges that Callender’s actions constituted sexual harassment

 and created a hostile work environment for her.          To establish a

 claim for a hostile work environment based on sexual harassment

 under either Title VII or the NJLAD, a plaintiff must “show that

 1) the employee suffered intentional discrimination because of

 his/her [membership in a protected class such as sex], 2) the

 discrimination was severe or pervasive, 3) the discrimination

 detrimentally affected the plaintiff, 4) the discrimination

 would detrimentally affect a reasonable person in like

 circumstances, and 5) the existence of respondeat superior

 liability.”    Larochelle v. Wilmac Corporation, 769 F. App’x. 57,

 61 3d Cir. 2019) (quoting Castleberry v. STI Grp., 863 F.3d 259,

 263 (3d Cir. 2017)).      “The first four elements of this claim

 establish that a hostile work environment existed.           The fifth

 element ... establishes the basis on which to hold the employer

                                      12
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 13 of 32 PageID: 260



 liable.”    Huston v. Procter & Gamble Paper Prods. Corp., 568

 F.3d 100, 104 (3d Cir. 2009).

       Unsurprisingly, the standard for establishing respondeat

 superior liability differs based on whether the individual

 performing the sexually harassing behavior is the plaintiff’s

 supervisor or a non-supervisory co-worker.         Id.   When the

 individual alleged to be creating the hostile work environment

 is a co-worker, as Callender was here, the employer is liable

 “only if [(1)] the employer failed to provide a reasonable

 avenue for complaint or . . . [(2)] the employer knew or should

 have known of the harassment and failed to take prompt and

 appropriate remedial action.”       In re Tribune Media Co., 902 F.3d

 384, 400 (3d Cir. 2018).

       In their moving brief, Defendants appear to entirely

 concede elements 1, 3, and 4, arguing only that “[i]n this

 matter, Plaintiff cannot meet the second and fifth elements.”

 (ECF No. 28-4 at 11).      And while Defendants briefly state that

 Plaintiff cannot demonstrate respondeat superior liability here,

 their moving brief presents no argument on this front

 whatsoever, instead focusing entirely on the question of whether

 the alleged harassment was severe or pervasive.

       The Court notes that Defendants’ reply brief further argues

 that Plaintiff does not adequately allege that she was

 demonstrably affected by Callender’s behavior, that Callender’s

                                      13
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 14 of 32 PageID: 261



 statement that no one would believe Plaintiff’s complaints about

 his behavior was not related to her sex, and provides an actual

 argument as to why Plaintiff has similarly not adequately pled

 respondeat superior liability.       “However, it is well-established

 that new arguments cannot be raised for the first time in reply

 briefs.”    Pitman v. Ottehberg, No. 10–2538 (NLH/KMW), 2015 WL

 179392, at *9 (D.N.J. Jan. 14, 2015) (quoting Elizabethtown

 Water Co. v. Hartford Cas. Ins. Co., 998 F. Supp. 447, 458

 (D.N.J. 1998)).     Accordingly, these three “[a]rguments raised

 for the first time in [Defendants’] reply brief will be

 disregarded.”     Thomas v. Correctional Medical Services, Inc.,

 No. 1:04–cv–3358 (NLH), 2009 WL 737105, at *13 (D.N.J. March 17,

 2009) (citing Bayer AG v. Schein Pharmaceutical, 129 F. Supp. 2d

 705, 716 (D.N.J. 2001)). 2

       The remaining question at this stage then is whether

 Plaintiff has alleged sufficient facts to raise a reasonable

 expectation that discovery will uncover proof that the alleged

 harassment was either severe or pervasive enough to have created

 a hostile work environment.       “‘[S]everity’ and ‘pervasiveness’




 2 The Court notes that, even if Defendants had put forth a
 genuine argument in their moving brief regarding respondeat
 superior liability, the argument as framed in their reply brief
 would fail. Plaintiff has clearly alleged that she reported her
 harassment to multiple superiors on three separate occasions,
 and that both Kiersnwoski and Williamson failed to take any
 remedial action or to stop Callender’s continued behavior.
                                      14
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 15 of 32 PageID: 262



 are alternative possibilities: some harassment may be severe

 enough to contaminate an environment even if not pervasive;

 other, less objectionable, conduct will contaminate the

 workplace only if it is pervasive.”        Castleberry, 863 F.3d at

 264.    In analyzing the severity or pervasiveness of a

 plaintiff’s claims, “a court must consider the totality of the

 circumstances, including ‘the frequency of the discriminatory

 conduct; its severity; whether it is physically threatening or

 humiliating, or a mere offensive utterance; and whether it

 unreasonably interferes with an employee's work performance.’”

 Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir.

 2013) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23

 (1993)).    The Court may not “parse[] out each event and view[]

 them separately, rather than as a whole.”         Id. at 168.

        Here, Defendants argue that Plaintiff’s allegations

 demonstrate neither severe nor pervasive harassment; according

 to Defendants, “the comments and conduct alleged are minor

 innocuous slights or possibly inappropriate isolated comments

 and could not establish an abusive environment.”          (ECF No. 28-4

 at 12-13).    Plaintiff, for her part, concedes that “no single

 event described by Plaintiff[] would necessarily rise to the

 level of severe,” arguing instead that “the ongoing and regular

 sexual comments and physical contacts rise to the level of

 pervasive . . .”     (ECF No. 30 at 6).

                                      15
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 16 of 32 PageID: 263



       Defendants are correct that, were Plaintiff’s only

 allegations a series of claims that Callender had blown kisses

 at her, asked her “inappropriate, personal questions,” and made

 sporadic “sexually offensive comments and gestures,” such

 allegations without further detail certainly would not qualify

 as sufficiently pervasive to sustain claims under Title VII or

 the NJLAD.    As the Third Circuit has made clear, “[u]nless

 extremely serious, offhand comments and isolated incidents are

 insufficient to sustain a hostile work environment claim” on

 their own.    Chinery v. Am. Airlines, 778 F. App'x 142, 145 (3d

 Cir. 2019).    However, in attempting to downplay Callender’s

 alleged harassment, Defendants have ignored the more serious of

 Plaintiff’s allegations.

       In her Amended Complaint, Plaintiff not only alleges that

 Callender attempted to inappropriately touch her on repeated

 occasions, but more specifically that he had also approached her

 “from behind and push[ed] his groin into her while Plaintiff was

 attempting to file paperwork into a cabinet or other

 activities.”     (ECF No. 23 at ¶ 21).     In their reply brief,

 Defendants appear to dispute whether this is an allegation of

 actual contact or merely an attempt to do so, stating “[i]t is

 undisputed that Defendant Callender did not touch Plaintiff, as

 each incident she describes as an ‘attempt.’”          (ECF No. 31 at

 5).   While Plaintiff’s opposition brief does refer to “continued

                                      16
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 17 of 32 PageID: 264



 attempts to push a groin into [her] buttocks,” this could just

 as easily be interpreted to refer to additional attempts to do

 so after he had initially made such inappropriate physical

 contact with her.     Given the Court’s duty to interpret the

 complaint in the light most favorable to Plaintiff in assessing

 a motion to dismiss, the Court reads her allegations to assert

 actual physical contact on one at least one occasion, rather

 than mere attempts.

       However, the question still remains whether, even assuming

 that Callender did in fact make such contact, Plaintiff has put

 forth “‘sufficient factual allegations to raise a reasonable

 expectation that discovery will reveal evidence’ of the elements

 of the prima facie case.”       Cotto, 2018 WL 3814278 at *3 (quoting

 Connelly, 809 F.3d at 789).       The Court finds that Plaintiff has

 failed to make such a showing at this stage.

       As mentioned above, Plaintiff concedes that her allegations

 are insufficient to show severity, and instead relies on the

 argument that the harassment she suffered was pervasive enough

 to advance past the pleadings stage; Defendant, in moving to

 dismiss, largely relies on case law stating that allegations of

 a few isolated incidents do not meet the burden imposed on a

 plaintiff alleging the existence of a hostile work environment.

 Plaintiff, for her part, cites to no case law at all to

 demonstrate that she has met her burden in opposing the motion

                                      17
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 18 of 32 PageID: 265



 to dismiss.    Instead, the section of her opposition brief

 addressing this element simply repeats word-for-word the

 allegations from her complaint, states that “[a]ny reasonable

 woman, after repeatedly telling a man to stop, would find

 continued attempts to push a groin into their buttocks while

 attempting to file as offensive and utterly beyond a mere

 violation of the civility code as Defendants argue,” and further

 claims that Callender’s conduct “occurred in private and in

 public.”    (ECF No. 30 at 5-6).

       The Court of course agrees that the physical contact

 described by Plaintiff is inappropriate and offensive, and has

 no place either inside or outside of the office.          However, that

 is not the standard by which claims under Title VII or the NJLAD

 are assessed.     The Third Circuit, for example, has previously

 held that pervasiveness had not been shown when a plaintiff

 suffered “no more than four incidents during the span of two

 weeks,” even though those incidents involved a co-worker

 exposing herself to the plaintiff and grabbing his groin on

 separate occasions.      See Bacone v. Philadelphia Housing

 Authority, 112 F. App’x. 127, 129 (3d Cir. 2004).          Similarly,

 many other courts presented with cases involving isolated

 incidents of physical touching have, on summary judgment,

 ultimately found the conduct not sufficient to reach the level

 of severe or pervasive.      See   Saidu-Kamara v. Parkway Corp., 155

                                      18
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 19 of 32 PageID: 266



 F. Supp. 2d 436, 439-440 (E.D. Pa. 2001) (defendant, over 18-

 month span, touching plaintiff’s breast; propositioning her for

 sex; offering her money to go out with him; removing a bottle of

 wine from his pants, asking her to join him later at a local

 hotel for a “good time,” and again touching her breasts and

 buttocks insufficient); Bonora v. UGI Utilities, Inc., No.

 CIV.A. 99-5539, 2000 WL 1539077, at *4 (E.D. Pa. Oct. 18, 2000)

 (defendant touching plaintiff’s hand, brushing his buttocks

 against hers, and touching her waist insufficient); McGraw v.

 Wyeth-Ayerst Lab., Inc., No. CIV. A. 96-5780, 1997 WL 799437, at

 *6 (E.D. Pa. Dec. 30, 1997) (defendant kissing plaintiff,

 touching her face, asking her out on dates, inquiring about her

 marriage insufficient).

       Of course, it must be noted that these cases were decided

 on summary judgment, where the plaintiffs had the burden of

 actually demonstrating their prima facie case.          However, while

 Plaintiff is held to a lower burden at the pleadings stage, the

 Court must still take into consideration the showing she will

 need to make to prove her hostile work environment claim in

 determining whether her allegations raise a reasonable

 expectation that she will be able to prove that Callender’s

 harassment was sufficiently pervasive.

       Even viewing Plaintiff’s claims in the light most favorable

 to her, the Court finds that she has not met that burden —

                                      19
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 20 of 32 PageID: 267



 mainly because her complaint largely relies on generalized

 allegations without sufficient details or specifics to assess

 the actual pervasiveness of the conduct in question.           Starting

 with the non-physical conduct, Plaintiff has only described two

 specific incidents in detail: one in which Callender stood with

 his groin near her face and asked her “inappropriate, personal

 questions,” and another in which, at an office BBQ, he “made

 sexually offensive comments and gestures to Plaintiff using a

 hot dog,” later made “sexually offensive gestures” towards her

 while straddling a chair, and then made “sexual noises” while

 tucking his shirt in and staring at her.         Outside of these

 incidents, Plaintiff relies on generalized allegations that he

 would blow kisses at her, attempt to make inappropriate contact,

 and make inappropriate sexual comments; and, of course, her

 allegation that he had pressed his groin into her.

       However, Plaintiff’s complaint includes no attempt to

 describe how often any of these actions occurred, nor the exact

 time frame over which the harassment took place.          For example,

 while Plaintiff appears to imply that Callender’s pushed his

 groin into her on more than one occasion, she does not state

 that specifically or explain how many times that occurred, and

 her opposition brief, as quoted above, only states that he

 attempted to do so again — not that he actually did.           Nor does



                                      20
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 21 of 32 PageID: 268



 Plaintiff’s complaint include any allegations regarding the

 impact of Callender’s conduct on her ability to do her job.

       Instead, the Amended Complaint merely implies that some

 forms of the alleged conduct occurred more than once, and

 alleges that Callender continued to harass her “on a regular

 basis until her transfer to Burlington County Superior Court” —

 without stating how “regular” the incidents were or when her

 transfer actually occurred.       (ECF No. 23 at ¶ 14).      But as the

 case law cited above makes clear, the number of incidents and

 the specific time frame they occurred within matters in

 determining whether harassment was so pervasive as to rise to

 the level of a Title VII or NJLAD violation, and even a handful

 of incidents of physical contact may not suffice.

       Another court in this circuit recently faced with a sexual

 harassment claim denied a motion to dismiss where the plaintiff

 had alleged that he “was subject to sexual advances ‘at least

 once or twice a week,’” that a co-worker had grabbed his

 buttocks, and where he had been threatened with violence.

 Hewitt v. BS Transportation of Illinois, LLC, 355 F. Supp. 3d

 227, 236 (E.D. Pa. 2019).       That claim survived a motion to

 dismiss, however, not only because of the physical threat, but

 also because the plaintiff there alleged that the sexual

 advances occurred at least once or twice a week over a period of

 time spanning at least two years.         Id. at 231.   While Plaintiff

                                      21
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 22 of 32 PageID: 269



 need not plead that she was harassed for that long of a time

 period, this case demonstrates the lack of specificity found

 here, where the Court has no ability to assess just how many

 incidents occurred, nor exactly how long the harassment

 continued for.

       The Court recognizes that “detailed pleading is not

 generally required” to defeat a motion to dismiss.           Connelly,

 809 F.3d at 786.     However, a plaintiff bringing an employment

 discrimination claim must still demonstrate a reasonable

 expectation that she will ultimately be able to prove her prima

 facie case.    Plaintiff here appears to be alleging around four

 or five individual incidents in the span of her first two weeks

 of work, with the implication that more may have occurred, and

 then an undefined reoccurrence of this conduct after that time

 period.    The specific allegations from the first two weeks, on

 their own, appear insufficient to prove pervasiveness under this

 Circuit’s case law.      See Bacone, 112 F. App’x. at 129

 (pervasiveness not proven when a plaintiff suffered “no more

 than four incidents during the span of two weeks,” even though

 those incidents involved a co-worker exposing herself to the

 plaintiff and grabbing his groin on separate occasions).            And

 without further information as to how many other incidents there

 were, what “inappropriate, personal questions” were asked or

 what sexual comments were made, or some further allegations

                                      22
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 23 of 32 PageID: 270



 regarding the extent to which Callender’s behavior impacted

 Plaintiff’s ability to work, this Court simply cannot find at

 this stage that Plaintiff has demonstrated a reasonable

 expectation that, after discovery, she will be able to meet the

 high bar of proving a hostile work environment claim.

       Defendants’ motion to dismiss the hostile work environment

 claims will therefore be granted.         However, as described above,

 it is entirely possible that Plaintiff may, in a further amended

 complaint with additional details, be able to meet her burden

 and put forth factual allegations that are adequate to proceed

 past the pleadings stage.       See Hewitt, 355 F. Supp. 3d at 236.

 Accordingly, the Court will dismiss Plaintiff’s claims without

 prejudice, and will grant her leave to file an amended

 complaint, within thirty days, that addresses the deficiencies

 outlined in this Opinion. 3




 3 The Court notes that Defendants further state that even if
 Plaintiff had pled a prima facie case of discrimination,
 Plaintiff’s “claim fails as a matter of law because Defendants
 had legitimate non-discriminatory reasons for its actions and
 Ms. Davis cannot prove pretext.” (ECF No. 28-4 at 7). “On a
 motion for summary judgment, if a plaintiff establishes a prima
 facie case of employment discrimination under Title VII, the
 defendant is entitled to assert a legitimate business reason for
 the plaintiff's termination as part of the burden shifting
 paradigm under McDonnell Douglas Corp. v. Green, 411 U.S. 792
 (1973). However, such an analysis is not appropriate on a motion
 to dismiss.” Baldwin v. Gramiccioni, No. 16-1675 (FLW) (DEA),
 2017 WL 120643, at *9 n.12 (D.N.J. Jan. 11, 2017). See also
 Castleberry v. STI Group, 863 F.3d 259, 266 (3d Cir. 2017)
 (“Under the McDonnell-Douglas framework, a claim of employment
                                      23
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 24 of 32 PageID: 271



       3. Retaliation Claims

       Plaintiff next brings claims for retaliation under both

 Title VII and the NJLAD.      Retaliation claims under these

 statutes are again analyzed under the same standard and the

 McDonnell-Douglas framework.       Tourtellote, 636 F. App’x. at 841.

 A claim of discriminatory retaliation has three elements: (1)

 plaintiff “engaged in conduct protected by Title VII [or the

 NJLAD]; (2) the employer took adverse action against her; and

 (3) a causal link exists between her protected conduct and the

 employer’s adverse action.”       Connelly, 809 F.3d at 789; Davis v.

 City of Newark, 417 F. App’x 201, 202 (3d Cir. 2011).           As above,

 Plaintiff need only “plead[] sufficient factual allegations to

 raise a reasonable expectation that discovery will reveal

 evidence” of these elements.       Connelly, 809 F.3d at 789.

       Defendants argue that Plaintiff has failed to adequately

 allege any of the three elements of a prima facie case of

 retaliation.     First, they argue that Plaintiff did not engage in

 protected activity.      “[P]rotected ‘opposition’ activity includes

 not only an employee's filing of formal charges of

 discrimination against an employer but also ‘informal protests

 of discriminatory employment practices, including making

 complaints to management.’”       Daniels v. Sch. Dist. of Phila.,



 discrimination necessarily survives a motion to dismiss so long
 as the requisite prima facie elements have been established.”).
                                      24
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 25 of 32 PageID: 272



 776 F.3d 181, 193 (3d Cir. 2015) (quoting Curay–Cramer v.

 Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d

 Cir.2006).    Defendants specifically argue that because Plaintiff

 has failed to state a claim for hostile work environment, her

 actions in reporting Callender’s conduct does not qualify as

 protected activity.      (ECF No. 28-4 at 16-17).

       However, Defendants misstate the actual standard: “a

 plaintiff need not prove the merits of the underlying

 discrimination complaint, but only that ‘[s]he was acting under

 a good faith, reasonable belief that a violation existed.’”

 Boykins v. SEPTA, 722 F. App’x. 148, 157 (3d Cir. 2018) (quoting

 Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1085 (3d Cir.

 1996)).    Accordingly, a plaintiff is not required to be correct

 that the conduct they reported was in fact a violation of Title

 VII or the NJLAD, so long as they reasonably believed it to be.

 Here, although the Court will dismiss Plaintiff’s hostile work

 environment claims, it does so only after in-depth analysis, and

 will do so without prejudice out of recognition that Plaintiff

 may in fact be able to adequately state a claim.          The Court has

 little trouble in finding that Plaintiff’s allegations would

 support an objectively reasonable belief that Callender’s

 inappropriate behavior towards her was unlawful under Title VII

 when she made complaints to Kiersnowski and Williamson.



                                      25
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 26 of 32 PageID: 273



       Defendant next argues that “Plaintiff has never been

 subjected to any adverse employment action,” because she was

 “never terminated or disciplined.”        (ECF No. 28-4 at 18).      For

 an employer's action to qualify as an adverse employment action,

 however, the plaintiff does not need to have been terminated or

 disciplined; she simply “must show that a reasonable employee

 would have found the challenged action materially adverse, which

 in this context means it well might have dissuaded a reasonable

 worker from making or supporting a charge of discrimination.”

 Daniels, 776 F.3d at 195 (quoting Burlington N. & Santa Fe Ry.

 Co. v. White, 548 U.S. 53, 68 (2006)); see also Moore v. City of

 Philadelphia, 461 F.3d 331, 341-42 (3d Cir. 2006) (“[A]

 plaintiff claiming retaliation under Title VII must show that a

 reasonable employee would have found the alleged retaliatory

 actions ‘materially adverse’ in that they ‘well might have

 dissuaded a reasonable worker from making or supporting a charge

 of discrimination.’”).

       As Plaintiff points out, courts in this Circuit have

 previously recognized that “[a] negative performance review

 [can] be an adverse employment action.”         Stevens v. City of

 Philadelphia, No. CV 17-4853, 2018 WL 3328057, at *2 (E.D. Pa.

 July 6, 2018) (citing Rosati v. Colello, 94 F.Supp.3d 704, 718

 (E.D. Pa. 2015)).     Similarly, courts have recognized that a

 transfer may constitute and adverse employment action.           The

                                      26
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 27 of 32 PageID: 274



 Court recognizes that some courts in this circuit have

 previously rejected, on summary judgment, retaliation claims

 based on purely lateral transfers.        See Haynes v. Smith, 2006 WL

 543645, at *9 (D.N.J. March 2, 2006) (“[W]here the transfer does

 not affect the ‘job description or terms of employment’ and has

 no ‘objectively harmful or negative effects,’ it cannot be said

 that the transfer ‘was adverse or disparate.’”); O'Neal v.

 Brownlee, No. 03-5535, 2004 WL 2827052, at *6 (E.D. Pa. Dec. 9,

 2004)(“While in certain circumstances a transfer or reassignment

 may be materially adverse action,...a purely lateral transfer,

 which does not involve a change in pay or a demotion in any

 other form, does not constitute an adverse employment action.”).

       However, many of these cases were not only decided on

 summary judgment, rather than a motion to dismiss, they also

 pre-date the Supreme Court’s clarification in Burlington N. &

 Santa Fe Ry. Co. v. White, 548U.S. 53, 126 S.Ct. 2405, 165

 L.Ed.2d 345 (2006) that Title VII retaliation claims do not

 require that an action “alters the employee's compensation,

 terms, conditions, or privileges of employment, deprives him or

 her of employment opportunities, or adversely affects his or her

 status as an employee” to be considered materially adverse.            See

 Moore, 461 F.3d at 341 (describing the Burlington decision and

 the new standard for materially adverse employment actions under

 Title VII).

                                      27
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 28 of 32 PageID: 275



       Here, the Court finds that Plaintiff has sufficiently

 raised a reasonable expectation that she will be able to

 demonstrate an adverse employment action after discovery.            Both

 negative performance reviews and transfers can, in certain

 circumstances, constitute adverse employment actions, and “a

 reasonable person in the plaintiff's position,” having recently

 started a new job, might well be dissuaded from making further

 complaints about harassment after receiving a negative

 performance review or being transferred in response to the

 filing of previous complaints.       While the Court again reaches no

 conclusion as to whether Plaintiff has demonstrated her prima

 facie case at this stage, she has at least raised a reasonable

 expectation that she will be able to at a later stage in this

 proceeding. 4

       The final question then is whether Plaintiff has pled

 sufficient allegations regarding the third element, a causal

 connection between the protected activity and the adverse

 employment action.      Plaintiff acknowledges in her opposition


 4 In their reply brief, Defendants further argue that Plaintiff
 has not suffered an adverse employment action because she
 actually received a promotion and a raise, Callender was
 admonished, and she was encouraged to file an EEOC report. (ECF
 No. 31 at 7-8).   However, none of these facts appear in the
 Amended Complaint, and are arguments more properly raised on a
 motion for summary judgment. As the Court may not consider
 extraneous evidence or facts that go beyond the allegations of
 the complaint on a motion to dismiss, it will not consider these
 arguments here.
                                      28
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 29 of 32 PageID: 276



 brief that she is relying entirely on the temporal proximity

 between her reports and the two adverse actions to show a causal

 connection.    “To demonstrate a link between protected activity

 and an employer's adverse action, a plaintiff may rely on the

 temporal proximity between the two if ‘unusually suggestive.’”

 Daniels, 776 F.3d at 196 (quoting LeBoon v. Lancaster Jewish

 Cmty. Ctr. Ass'n, 503 F.3d 217, 232 (3d Cir. 2007)).           However,

 when plaintiffs rely purely on temporal proximity, “‘where the

 temporal proximity is not so close as to be unduly suggestive,’

 [they] have not alleged any facts from which a fact finder could

 reasonably discern” a causal connection.         Lasche v. New Jersey,

 No. 18-17552 (FLW)(TJB), 2019 WL 4727922, at *14 (D.N.J. Sept.

 26, 2019).

       Here, Plaintiff has put forth two separate adverse

 employment actions, with two different timeframes.           Plaintiff

 first alleges that after she started work on June 26, 2017, she

 quickly made a first complaint and then followed it with a

 second complaint either on July 7, or shortly thereafter; she

 then alleges that by mid-July, she received the negative

 performance review.      Such close temporal proximity between her

 complaints and the adverse employment action is “unduly

 suggestive” of a causal connection, and the Court therefore

 finds that Plaintiff has adequately pled her retaliation claim

 as to that allegedly retaliatory act.         Lichtenstein v. Univ. of

                                      29
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 30 of 32 PageID: 277



 Pittsburgh Med. Ctr., 691 F.3d 294, 302 (3d Cir. 2012)

 (“‘Although there is no bright line rule as to what constitutes

 unduly suggestive temporal proximity,’ the temporal proximity in

 this case [one week] is in the realm of what this Court and

 others have found sufficient at the prima facie stage.”)

 (quoting LeBoon, 503 F.3d at 233).

       However, the same cannot be said of Plaintiff’s transfer.

 Plaintiff alleges that after receiving the negative career

 progression report from Kiersnowski, she then reported

 Callender’s harassment to Williamson.         The Court finds that

 Plaintiff has not raised a reasonable expectation that she will

 be able to prove a causal connection after discovery.

       Despite relying entirely on temporal proximity to support

 her retaliation claims, “Plaintiff does not provide an exact

 date on which the [report or transfer] occurred, so temporal

 proximity cannot be precisely measured.”         Yeakel v. Cleveland

 Steel Container Corp., No. 09–5680, 2011 WL 536536, at *5 (E.D.

 Pa. Feb. 15, 2011).      See also Reeder v. Hagan, 2020 WL 7699481,

 at *6 (E.D. Pa. Dec. 28, 2020) (granting motion to dismiss

 retaliation claim where Plaintiff did “not provide any dates for

 when these events took place. It is impossible to determine

 whether there is an unusually suggestive temporal proximity”).

 Given Plaintiff’s allegation that she made the report to

 Williamson following her receiving of the negative career

                                      30
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 31 of 32 PageID: 278



 progression report in mid-July, it appears that, even viewing

 the allegations in the light most favorable to Plaintiff, she

 made the report to Williamson in July.         However, Plaintiff

 alleges that she was not transferred to the Administration Unit

 by Williamson until September.       Such a timeline would raise

 significant doubt regarding temporal proximity, as the Third

 Circuit has previously rejected arguments for causal connection

 based on similar, and even shorter, temporal proximity

 allegations.     See, e.g., Choy v. Comcast Cable Communications,

 LLC, 629 F. App’x. 362, 365 (3d Cir. 2015) (holding that

 “approximately six-week period fails to raise an inference of

 causation”); Blakney v. City of Phila., 559 F. App’x. 183, 186

 (3d Cir. 2014) (“We have found that a temporal proximity of two

 days is unusually suggestive of causation, but have held that a

 temporal proximity greater than ten days requires supplementary

 evidence of retaliatory motive.”); Moore v. Shinseki, 487 F.

 App’x. 697, 698 (3d Cir. 2012) (“Two months is not so close to

 be unduly suggestive of causation.”).

       Based only on the allegations currently found in the

 Amended Complaint, and without knowing the specific amount of

 time that passed between Plaintiff’s report to Williamson and

 her transfer, the Court simply cannot find that she has

 sufficiently pled temporal proximity.         As that is the only basis

 on which she supports her argument for a causal connection, she

                                      31
Case 1:19-cv-21490-NLH-KMW Document 35 Filed 04/12/21 Page 32 of 32 PageID: 279



 therefore has not sufficiently pled her claim.          Accordingly,

 Defendants’ motion to dismiss will also be granted without

 prejudice as to her retaliation claim based on her transfer.

                                 CONCLUSION

       For the reasons expressed above, Defendants’ motion to

 dismiss (ECF No. 28) will be granted in part and denied in part.

 Plaintiff’s retaliation claim based on her negative career

 progression report may proceed, and her Title VII claims against

 the individual defendants are dismissed with prejudice; all

 other claims are dismissed without prejudice.          Plaintiff will be

 granted leave to file an amended complaint addressing the

 deficiencies outlined in this Opinion within thirty days.

       An appropriate Order will follow.



 Date: April 12, 2021                        /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      32
